COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


LISA ANN TRAVIS
                                                                MEMORANDUM OPINION*
v.     Record No. 0014-04-4                                         PER CURIAM
                                                                    MAY 4, 2004
LOGICON AND INSURANCE COMPANY
OF THE STATE OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Howard B. Ackerman; Law Office of Howard B. Ackerman, P.C.,
                 on brief), for appellant.

                 (Michael L. Zimmerman; Siciliano, Ellis, Dyer & Boccarosse, on
                 brief), for appellees.


       Lisa Ann Travis contends the Workers’ Compensation Commission erred in finding she

failed to prove by a preponderance of the evidence (1) that she sustained a compensable change

in condition, and (2) that her disability beginning December 20, 2002 was causally related to her

September 6, 2000 compensable injury by accident. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, for the reasons stated by the

commission in its final opinion, we affirm the commission’s denial of Travis’s claim for

temporary total disability benefits. See Travis v. Logicon, VWC File No. 210-33-45 (Dec. 8,

2003). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                    Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.